Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Status of the Claims
Claims 1-5, 8-12, 15-18, 22-25, and 27 are pending. Claims 21 and 26 are canceled. Claim 27 is new.
Response to Arguments
Applicant’s arguments, filed, 12/28/2020 with respect to the 101 rejection, have been considered but are not persuasive.
Applicant argues, on page 15, that claim 1 does not recite an abstract concept and instead that claim 1 addresses a business challenge that is particular to internet based online services. Applicant also argues, on page 17, that the data processing happens between several systems and does not recite a method of organizing human activity.
Examiner respectfully disagrees. The claim limitations as drafted, under broadest reasonable interpretation, recite a process that is considered a method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making ride requests and dispatching/selecting vehicles based on a user or provider accepting verified information of the other 
Applicant argues, on page 16, that the alleged abstract idea is integrated into a practical application because of a real-time reverification of entities provides an improved method for vehicle allocation to passengers.
Examiner respectfully disagrees. The real time verification does not integrate the judicial exception into a practical application because it is recited at a high level of generality and therefore considered part of the judicial exception of a method organizing human activity. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the improvement to a method for vehicle allocation to passengers is considered an improvement to the abstract idea.
Applicant argues, on page 17, that elements of the claims provide and inventive step and amounts to significantly more than a conventional activity.
Examiner respectfully disagrees. Under Prong 2 step 2B, the same analysis applied as under 2A. The additional elements when considered individually or in combination do not amount to significantly more than the judicial exception itself. Thus, the claims are ineligible.
Examiner has updated the 101 rejection below. Examiner suggests incorporating additional elements in order to integrate the judicial exception into a practical application.
Applicant’s arguments with respect to the 103 rejection have been considered and are persuasive. Examiner has withdrawn the art rejection and included the closest prior art of reference below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 8-12, 15-18, 22-25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 1
Claims 1 and 8 are directed to a series of steps, and therefore is a process.
Claim 15 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claims 1 and 8 recites a series of steps to allocate vehicles for transportation based on requests by a user and acceptance after reverification of driver and/or passenger information.
Claim 15 is directed to a system of components to allocate vehicles for transportation based on requests by a user and acceptance after reverification of driver and/or passenger information.
The limitation of Claim 1 recites:
A method, comprising: 
receiving, ..., from a passenger ..., a first request for booking a ride; 
selecting, ..., a vehicle from a set of vehicles available for the ride based on the first request; 
extracting, ..., verification information of a driver of the selected vehicle ... based on the selection of the vehicle; 
rendering, ..., a ... including the extracted verification information of the driver of the selected vehicle and a plurality of options selectable ..., wherein the plurality of options includes at least a first option that corresponds to an acceptance of the selected vehicle for allocation, a second option that corresponds to a rejection of the selected vehicle for allocation, and a third option that corresponds to an initiation of re-verification of the driver; 
receiving, ..., a second request based on a selection of one of the plurality of optionsPage 2 of 29Application No. 15/916,049Reply to Office Action of September 28, 2020 and ...Advisory Action of December 14, 2020......., wherein the one of the plurality of options is selected based on the verification information rendered ...; 
executing, ..., the re-verification of the driver in real-time when the second request  is associated with the selection of the third option; and 
rendering, ..., ... including the re-verified verification information associated with the driver and the plurality of options including the first option, the second option, and the third option, wherein the selected vehicle is allocated for the ride based on a selection of the first option ..., and wherein the first option is selected after the rendering of ... including the re-verified verification information.

The limitations of Claim 8 recites:
A method comprising: 
receiving, ..., from a passenger ..., a first request for booking a ride; 
selecting, ..., a vehicle from a set of vehicles available for the ride based on the first request; 
extracting, ..., verification information of the passenger ... based on the selection of the vehicle; 
rendering, ...,  ... including the extracted verification information of the passenger and a plurality of options selectable ..., wherein the plurality of options includes at least a first option that corresponds to an acceptance of the selected vehicle for allocation, a second option that corresponds to a rejection of the selected vehiclePage 5 of 29Application No. 15/916,049Reply to Office Action of September 28, 2020 andAdvisory Action of December 14, 2020 for allocation, and a third option that corresponds to an initiation of re-verification of the passenger; 
receiving, ..., a second request based on a selection of one of the plurality of options ..., wherein the one of the plurality of options is selected based on the verification information rendered ...; 
executing, ..., the re-verification of the passenger in real-time when the second request is associated with the selection of the third option; and 
rendering, ..., ... including the re-verified verification information associated with the passenger and the plurality of options including the first option, the second option, and the third option, wherein the selected vehicle is allocated for the ride based on a selection of the first option ..., and wherein the first option is selected after the rendering ... including the re-verified verification information.  

The limitations of Claim 15 recites:
A system comprising: 
a ... configured to: 
receive, ... a first request to book a ride; 
select a vehicle from a set of vehicles available for the ride based on the first request; Page 8 of 29Application No. 15/916,049 Reply to Office Action of September 28, 2020 and Advisory Action of December 14, 2020 
extract verification information of a driver of the selected vehicle ... based on the selection of the vehicle; 
render, ..., a ... that includes the verification information of the driver of the selected vehicle and a plurality of options selectable ..., wherein the plurality of options includes at least a first option that corresponds to an acceptance of the selected vehicle for allocation, a second option that corresponds to a rejection of the selected vehicle for allocation, and a third option that corresponds to an initiation of re- verification of the driver; 
receive, ..., a second request based on a selection of one of the plurality of options ..., wherein the one of the plurality of options is selected based on the verification information rendered on the user interface; 
execute the re-verification of the driver in real-time when the second  is associated with the selection of the third option; and 
render, ..., ... including the re-verified verification information associated with the driver and the plurality of options including the firstPage 9 of 29Application No. 15/916,049Reply to Office Action of September 28, 2020 andAdvisory Action of December 14, 2020 option, the second option, and the third option, wherein the selected vehicle is allocated for the rid

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making ride requests and dispatching/selecting vehicles based on a user or provider accepting verified information of the other party. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Circuitry of a server (claims 1 and 8 and 15)
Passenger device (claims 1 and 15)
Communication network (claims 1 and 8 and 15)
Database (claims 1 and 8 and 15)
Display (claims 1 and 8 and 15)
User interface (claims 1 and 8 and 15)
Driver device (claim 8)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
claims 2-5, 9-12, 16-18, 22-25, and 27 further recite the same abstract ideas recited in Claim 1 and 8 and 15, respectively. They further limit the series of steps/system to allocate vehicles for transportation based on requests by a user and acceptance after reverification of driver and/or passenger information.
The following limitations further discuss verification information:
Claim 2: The method of claim 1, wherein the verification information comprises at least one or more types of verifications, a verification status of each of the one or more types of verifications, and a verification time of each of the one or more types of verifications.  
Claim 9: The method of claim 8, wherein the verification information comprises at least one or more types of verifications, a verification status of each of the one or more types of verifications, and a verification time of each of the one or more types of verifications.  
Claim 16: The system of claim 15, wherein the verification information comprises at least one or more types of verifications, a verification status of each of the one or more types of verifications, and a verification time of each of the one or more types of verifications.  
Claim 22: The method of claim 2, further comprising executing, by the circuitry, the one or more types of verifications in real time after receiving the first request from the passenger device.  
Claim 3: The method of claim 2, wherein the one or more types of verifications comprise at least one of an identity verification, a criminal record verification, or a background verification.  
Claim 10: The method of claim 9, wherein the one or more types of verifications comprise at least one of an identity verification, a criminal record verification, or a background verification.  
Claim 17: The system of claim 16, wherein the one or more types of verifications comprise at least one of an identity verification, a criminal record verification, or a background verification.  
The following limitations discuss trigger points:
Claim 4: The method of claim 2, further comprising: 
detecting, ..., one or more trigger points associated with the driver; and 
executing, ..., the one or more types of verifications at the detected one or more trigger points, wherein the one or more trigger points comprise:
a first trigger point that is detected based on a registration of the driver ... vehicle services to the passenger, 
a second trigger point that is detected after a first interval of time based on historical feedback of the driver, 
a third trigger point that is detected after a second interval of time based on a fraud or criminal history of the driver, and 
a fourth trigger point that is detected based on a rating of the driver.  
Claim 11: The method of claim 9, further comprising; 
detecting, ..., one or more trigger points associated with the passenger; and 
executing, by the circuitry, the one or more types of verifications at the detected one or more trigger points, wherein the one or more trigger points comprise: 
a first trigger point that is detected based on a registration of the passenger ... providing vehicle services to the passenger, 
a second trigger point that is detected based on a change ... of the passenger, 
a third trigger point that is detected after a first interval of time based on historical feedback of the passenger,    
a fourth trigger point that is detected after a second interval of time based on a fraud or criminal history of the passenger, and 
a fifth trigger point that is detected based on a rating of the passenger.  
Claim 18: The system of claim 16, wherein the circuitry is further configured to: 
detect one or more trigger points associated with the driver; and 
execute the one or more types of verifications at the detected one or more trigger points, wherein the one or more trigger points comprise:
a first trigger point that is detected based on a registration of the driver ... that provides vehicle services to the passenger, 
a second trigger point that is detected based on a change ... of the driver, 
a third trigger point that is detected after a first interval of time based on historical feedback of the driver, 
a fourth trigger point that is detected after a second interval of time based on a fraud or criminal history of the driver, and 
a fifth trigger point that is detected based on a rating of the driver.  
Claim 23: The method of claim 4, wherein the one or more types of verifications are further executed at a fifth trigger point that is detected based on a Page 11 of 29Application No. 15/916,049Reply to Office Action of September 28, 2020 andAdvisory Action of December 14, 2020change ... of the driver of the selected vehicle, wherein the change ... corresponds to a change in geographical locations of the driver from a first city to a second city, a first state to a second state, or a first country to a second country. 
Claim 24: The method of claim 4, wherein the one or more types of verifications are further executed at a sixth trigger point that is detected after a third interval of time based on demographic data of the driver, wherein the demographic data indicates an association of the driver with a crime-related area. 
Claim 25: The method of claim 4, wherein the one or more types of verifications are further executed at a seventh trigger point that is detected based on analysis of information associated with the driver, and wherein the associated information is captured from at least one of a ....  
Claim 27: The method of claim 1, wherein the vehicle is selected from the set of vehicles based on a presence of the vehicle within a defined vicinity of a source address that is captured from ... the passenger.
The following limitations discuss capturing electronic documents:
Claim 5: The method of claim 4, further comprising capturing one or more types of ... (documents) of the driver prior to the execution of the one or more types of verifications, wherein the one or more types of verifications arePage 4 of 29Application No. 15/916,049Reply to Office Action of September 28, 2020 and Advisory Action of December 14, 2020executed based on the captured one or more types of ... (documents).
Claim 12: The method of claim 11, further comprising capturing one or more types of ... (documents) of the passenger prior to the execution of the one or more types of verifications, wherein the one or more types of verifications are executed based on the captured one or more types of ... (documents).

The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal  do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Circuitry (claims 4 and 11 and 18)
Vehicle transit platform (claims 4 and 11 and 18)
Geo-fence (claims 11 and 18 and 23)
Social media platform or newscast (claim 25)
Passenger device (claim 27)
Electronic documents (claim 25)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do 

Novelty/Non-obviousness

The closest prior art of record is:
Doinoff (US 2009/0177502 A1)
Schoeffler (US 2016/0027079 A1)
Malnati (US 2008/0052098 A1)

Brahme (US 2015/0254581 A1)
Abt (US 2017/0301052 A1)
Faraone (US 2018/0184236 A1)
Kraft (US 2013/0191898 A1)
Haskins (US 2009/0187414 A1)

Doinoff teaches a request by a user for a driver. Doinoff teaches that a list of available drivers is generated for display and that a profile for each driver is displayed. Selection of the profile by the user on the interface results in the user receiving the driver profile to review before confirming the booking request. However, Doinoff does not teach the plurality of options (accept reject verify) being on the same user interface.
Schoeffler, teaches a driver profile and an ability to accept or reject a booking within the same user interface. Schoeffler teaches that the ride will be allocated after acceptance. Schoeffler also teaches an option on the interface for both a driver and a passenger to reverify the identity of each 
Malnati teaches an interface showing details of another individual that includes a selection that can initiate a background check on the individual. However, as above, it does not teach that the reverified information is presented with all three options (accept reject verify) and that the first option is selected after this information is presented which results in the vehicle allocation.
Simpson teaches that a user may be rejected from confirmed verified transport if they fail a plurality of safety checks. However, as above, it does not teach that the reverified information is presented with all three options (accept reject verify) and that the first option is selected after this information is presented which results in the vehicle allocation.
Haskins teaches reloading an interface after updating verification information but does not teach the limitations of the independent claims as mentioned above.
Brahme teaches trigger points for verification for a driver, but does not teach the limitations of the independent claims as mentioned above.
Abt teaches trigger points being detected based on a change in geo-fence, but does not teach the limitations of the independent claims as mentioned above.
Faraone teaches a verification is triggered based on demographic data of a driver, but does not teach the limitations of the independent claims as mentioned above.
Kraft teaches verification is triggered based on detected analysis information associated with a driver, but does not teach the limitations of the independent claims as mentioned above.
In conclusion, it would not have been obvious to combine the references to teach a user interface with the first option, second option and third option displayed, and the vehicle being allocated 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628